UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
 -------------------------------------------------------------- X   ELECTRONICALLY FILED
 RV SKINCARE BRANDS LLC,                                        :   DOC #:
                                                                :   DATE FILED: 03/13/2020
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :    18-CV-8411 (VEC)
                                                                :
 DIGBY INVESTMENTS LIMITED; QUICK                               :          ORDER
 BOX LLC; ONTARIO LIMITED; TRE                                  :
 MARKETING INTERNET LTD.; KHAL                                  :
 WORLDWIDE; and Internet Domain Names,                          :
 GetReviveSkin.com, et al.,                                     :
                                                                :
                                           Defendants.          :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff and Defendants Quick Box, LLC and Khal Worldwide appeared for

a status conference on March 13, 2020;

        IT IS HEREBY ORDERED, for the reasons stated at the conference, that:

        •    Plaintiff must provide, no later than the close of business on March 13, 2020, a list of

             written questions to Khal Worldwide, which may either file a letter motion objecting

             to such questions by March 16, 2020, or provide sworn answers by March 26, 2020.

             If Khal Worldwide objects to the questions, Plaintiff must respond to its objections by

             March 20, 2020.

        •    The parties must file a stipulated confidentiality order or a letter containing the

             respective versions of the proposed language concerning disclosure to Defendants’ in-

             house counsel, no later than March 16, 2020.

        •    Plaintiff must produce all withheld documents after the confidentiality order is

             approved by the Court, no later than March 17, 2020.
     •   Plaintiff must move for default against Defendant Ontario Limited, no later than

         March 20, 2020.

     •   Plaintiff must serve all internet domain name defendants, no later than March 20,

         2020, else they will be promptly dismissed from this action for Plaintiff’s failure to

         serve pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

     •   Plaintiff must provide updated responses to Quick Box’s interrogatories and requests

         for admission, no later than March 20, 2020.

     •   The parties must propose, no later than March 20, 2020, a schedule with interim

         deadlines for expert discovery, which must be completed no later than June 30, 2020.

     •   Quick Box must provide sworn answers, no later than March 26, 2020, to the list of

         questions that Plaintiff has already provided as follow-ups to the Rule 30(b)(6)

         deposition of Quick Box.

     •   Plaintiff must file a status update as to efforts to effect service on Defendant Tre

         Marketing, no later than April 17, 2020.

     •   The parties must submit a monthly status report on May 1, June 1, and July 1, 2020,

         with the final report also addressing any anticipated motions and prospects for

         settlement.

     •   The parties must appear for a status conference on July 10, 2020, at 10:00 A.M., to

         set a schedule for any anticipated Daubert or summary judgment motion(s).



SO ORDERED.

                                                        ________________________
Date: March 13, 2020                                       VALERIE CAPRONI
      New York, New York                                 United States District Judge



                                                2
